DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
The Examiner acknowledges Applicant’s amendment of claims 1, 4, 9, 12, 13, 15 and 16; cancelation of claim 11; and addition of claims 18 and 19 in the preliminary amendment filed by Applicant on 08 April 2020.  As such, claims 1-10 and 12-19 are currently pending in this application and are subject to examination herein.
Information Disclosure Statements
The four (4) information disclosure statements (IDSs) submitted on 11 February 2019; 24 April 2019; 08 April 2020; and 24 September 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “grafting member” in claims 1-10, 12-15 and 17-19; “plant holder” in claims 1, 3-10, 12, 14, 15 and 17-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "26" and "32" have both been used to designate placement section (Figs. 5, 7, 13; paras. [0044], [0045], [0057], [0073], [0081]) and reference characters “261” and “321” have both been used ” and “331” have both been used to designate belt surface (Figs. 16, 17; paras. [0081], [0083]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 7 (para. [0070]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Fig. 21 is referenced in the Specification as Fig. “21A” (para. [0048]).  
Appropriate correction is required.
Allowable Subject Matter & Examiner's Reasons For Allowance
Claims 1-10 and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or otherwise teach the combination of limitations claimed in the aforementioned claims.  In particular regarding independent claim 1, the prior art of record fails to disclose or otherwise teach a grafting apparatus including grafting members each provided with at least one plant holder formed to have a recessed shape so as to hold a plant for grafting, the grafting apparatus comprising: 
a cutter configured to cut a stem of the plant for grafting that is held by the at least one plant holder of each of the grafting members; and 
a joiner configured to mutually join at least parts of the grafting members, while the at least one plant holder holds a part of the plant for grafting that has been cut by the cutter, to thereby mutually join parts of the plants for grafting, 
wherein the grafting members each comprises: 
a first piece; and 
a second piece couplable to and separable from the first piece, 
wherein the cutter cuts the plant for grafting into a portion held by the first piece and a portion held by the second piece, and 
wherein the joiner mutually joins the first piece and the second piece, to thereby mutually join the portion of the plant for grafting held by the first piece and the portion of the plant for grafting held by the second piece.
Specifically, the prior art does not disclose or otherwise teach the claimed combination and, in particular, does not teach a grafting apparatus including grafting members each provided with at least one plant holder formed to have a recessed shape so as to hold a plant for grafting, wherein the grafting members each comprises: a first piece; and a second piece couplable to and separable from the first 
Claims 2-8 depend, either directly or ultimately, from allowable, independent claim 1 and are, therefore, likewise allowed.
Regarding independent claim 9, the prior art of record fails to disclose or otherwise teach a sowing apparatus including grafting members each provided with at least one plant holder formed to have a recessed shape so as to hold a plant for grafting, the sowing apparatus comprising:
a sower configured to place at least one seed of the plant for grafting in the at least one plant holder of each of the grafting members, 
wherein the at least one plant holder comprises:
a seed storage section configured to place the at least one seed therein; and 
a stem storage section allowing extension therethrough of a stem growing from the at least one seed placed in the seed storage section, and 
wherein the sower is configured to place the at least one seed in the seed storage section.
Specifically, the prior art does not disclose or otherwise teach the claimed combination and, in particular, does not teach a sowing apparatus including grafting members each provided with at least one plant holder formed to have a recessed shape so as to hold a plant for grafting, the sowing apparatus comprising a sower configured to place at least one seed of the plant for grafting in the at least one plant holder of each of the grafting members wherein the sower is configured to place the at least one seed in the seed storage section of the at least one plant holder.
Claim 10 depends directly from allowable, independent claim 9 and is, therefore, likewise allowed.
Regarding independent claim 12, the prior art of record fails to disclose or otherwise teach a grafted seedling production method using grafting members each provided with at least one plant holder formed to have a recessed shape so as to hold a plant for grafting, the method comprising: 
cutting stems of the plants for grafting that are held by the plant holders each into a portion held by a first piece of each plant holder and a portion held by a second piece couplable to and separable from the first piece; 
separating each of the grafting members at a cut section of the plant for grafting into the first piece and the second piece; and
mutually joining the first piece and the second piece, to thereby mutually join cut parts of the plants for grafting.
Specifically, the prior art does not disclose or otherwise teach the claimed combination and, in particular, does not teach a grafted seedling production method using grafting members each provided with at least one plant holder formed to have a recessed shape so as to hold a plant for grafting, the method comprising cutting stems of the plants for grafting that are held by the plant holders each into a portion held by a first piece of each plant holder and a portion held by a second piece couplable to and separable from the first piece.
Claims 13, 14 and 18 each depend directly from allowable, independent claim 12 and are, therefore, likewise allowed.
Regarding independent claim 15, the prior art of record fails to disclose or otherwise teach a grafted seedling production system using grafting members each provided with at least one plant holder formed to have a recessed shape so as to hold a plant for grafting, the system comprising: 
a cutter to cut stems of the plants for grafting that are held by the plant holders each into a portion held by a first piece of each plant holder and a portion held by a second piece couplable to and separable from the first piece; and 

a joiner to mutually join the first piece and the second piece, to thereby mutually join cut parts of the plants for grafting.
Specifically, the prior art does not disclose or otherwise teach the claimed combination and, in particular, does not teach a grafted seedling production system using grafting members each provided with at least one plant holder formed to have a recessed shape so as to hold a plant for grafting, the system comprising a cutter to cut stems of the plants for grafting that are held by the plant holders each into a portion held by a first piece of each plant holder and a portion held by a second piece couplable to and separable from the first piece.
Claims 16, 17 and 19 each depend directly from allowable, independent claim 15 and is, therefore, likewise allowed.
While JP 2013/215133 to Goto Toshie (cited by Applicant in IDS dated 08 April 2020) discloses grafting members each provided with at least one plant holder formed to have a recessed shape so as to hold a plant for grafting, Goto Toshie does not disclose or teach that the grafting members each comprises: a first piece; and a second piece couplable to and separable from the first piece.  Additionally, although U.S. Pat. Pub. No. 2011/0154730 to Okoshi discloses an automated grafted seedling producing device, the device does not utilize grafting members each provided with at least one plant holder formed to have a recessed shape so as to hold a plant for grafting.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,617,065. Although the claims at issue are not identical, they are not patentably distinct from each other.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Pat. Pub. No. 2011/0154730 to Okoshi relates to an automated grafted seedling producing device.  U.S. Pat. No. 6,918,205 to Sowinski relates to a grafting tool. 
This application is in condition for allowance except for the following formal matters: 
Drawing and Specification Objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CLAUDE J BROWN/Primary Examiner, Art Unit 3643